DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendment filed 06/16/2020..  As directed by the amendment: claims 1-20 have been cancelled and claims 21-39 have been added. This claims 21-39 are presently pending.  
Notice to Applicant regarding claim amendments. It is noted that the claim listing is not in compliance with Rule 1.121 for being incomplete, i.e., the listing does not include a complete list of all claims  every presented with associated status see MPEP 714, 37 C.F.R 1.121(c). Claims 1-20 should be included in listing of claims presented in response to this Office action with status “(Canceled)” to in compliance with the Rule.  
Claim Objections
Claim 35 is objected to because of the following informalities: last line of stanza numbered (ii), the phrase “of at least at 150 mm Hg” should be amended to “of at least [[at]] 150 mm Hg”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,737,014 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims overlap in scope with limitations the patent, for instance, limitations of pending claim 21 overlap with limitations in claims 1, 6 and 12 of the patent, while the limitations of pending claim 35 overlaps in scope with limitations of claim 15, 19 and 20 of the patent. As such, claims 21 and 35 would not be patentable in view of claims 1, 6, 12, 15, 19 and 20 of the patent. Moreover, for dependent claims, pending claims overlap in scope with those of the patented claims as follows, pending claim (corresponding patented claim): 22(2), 23(3), 24(4), 25(5), 26(7), 27(12), 28(7), 29(8), 30(9), 31(10), 32(11), 33(13), 34(14), 36(16), 37(18), 38(19), 39(20). 
Claims 21, 24-25, 21-32, 34-35, 36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,554,826 B2 or claims 1-5 of U.S. Patent No. 10,172,643 B2 hereinafter “patented claims” in view of Keller US 20090127288 A1. 

In regards to aspects of the pressure relief valve and stopcock, these feature were known in the prior art, Keller exemplifies a pressure relief valve ([Abstract] [0051-0052] and Fig. 7A) comprising a proximal port (port on inlet bore “25” [0047]), a distal port (port on outlet “9” [0030]), lateral port ( port on deviating channel “65” [0048] and/or  outlet “108” [0052]) and a stopcock positioned between the pressure relief valve “103” and the exit port “9” (nonreturn valve “62”  [0048], Fig. 7A) that is moved from an open configuration to a closed configuration to prevent flow of fluid through the exit port, wherein the pressure relief valve is in fluid connection between with ports as illustrated in  Fig. 7A, wherein the pressure relief valve is configured to move form a closed state to an open state at a predetermined pressure ([0053] “pressure relief valve 103 opens at a previously specified pressure”), so that the fluid is delivered via 
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the patented claims with the pressure relief valve as taught by Keller, as an art recognized way and structure for regulating delivery of a fluid under controlled pressure, i.e., imaging fluid will be delivered below a predetermined pressure via the exit port and above the predetermined pressure, relief valve would open and imaging fluid exit via the pressure relief valve, thus ensuring the imaging fluid is delivered at a set pressure.
Claims 21-22, 26, 31, 33 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,554,826 B2 or claims 1-5 of U.S. Patent No. 10,172,643 B2 in view of Keller as applied to claim 21/35 above, and further in view of either Ackerman US 6,450,963, or Ackerman and “A Practical Manual of Hysteroscopy and endometrial ablation techniques” hereinafter “the Manual”. 
The patented claims do not recite features of claims 22, 26, 31, 33 and. As to claim 22, Ackerman discloses subject matter of a uterine access catheter having a balloon 23 near the distal end of the catheter for maintaining an imaging fluid in the uterus (col. 3, ll. 5-26). Hence, it would have been obvious to one having ordinary skill in the art to have modified the patented claims to 
As to claims 26, 31,33 and 37, the patented claims do not recite features of these claims, however,  Ackerman teaches in col. 5, ll. 5-7, “observe the patency of the fallopian tubes”, the Manual teaches in introduction section of Chapter 10, in page 118, evaluation of tubal patency is performed in uterus or fallopian tube – uterotubial, with an altered physical structure which could be as a result of previous medical or surgical procedures or trauma that changed physical structure of the uterus and or tubal occlusion. The manual further teaches safety operation with intrauterine pressure that do not exceed a predetermined pressure (200 mmHg), to achieve adequate visualization (Chapter 6, page 69, ll. 13-19). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the patented claims to include steps of observing patency of a uterus of a patient with an altered physical structure as a result of a surgical or medical procedure and/or trauma or patency of a fallopian tube that has been occluded or blocked or severed, so as to evaluate tubal patency of the patient for diagnosis purposes and to set the predetermined pressure at 200 mm Hg, since the Manual teaches that this pressure was safe and adequate for intrauterine visualization. 
Claims 25, 32, 17, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 9,554,826 B2 or claims 1-5 of U.S. Patent No. 10,172,643 B2 in view of Keller as applied to claim 21/35 above, and further in view of Adams et al., WO 2010036721 A2, hereinafter “Adams”. 
The patented claims do not recite features of claims 25, 32, 17, 38, however, Adams, teaches wherein a drug may be administered topically to the uterus by flushing the uterine cavity with a carrier fluid or distention fluid carrying the drug, so that the uterine pressure is between about 10 to 150 mmHg [0186]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the patented claims with an imaging fluid that includes a drug or treatment fluid, for additional benefit of performing both diagnosis and treatment in the uterus and/or fallopian tube, and set a pressure of 150 mmHg for the pressure relief valve to move from a closed state to an open state, because Adams teaches a pressure of 150 mmHg is a safe maximum pressure for uterine and or fallopian tube treatment.

Conclusion
The pending claims would be in condition for allowance if the objection to claim 35 and the double patenting rejections noted above are overcame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793